     Case 1:18-cv-03456-AJN-GWG Document 153 Filed 04/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           4/13/2021

 Dedra De La Rosa,

                          Plaintiff,
                                                                     18-cv-3456 (AJN)
                  –v–
                                                                          ORDER
 Pure Green NYC 8th Street Corp,

                          Defendant.


ALISON J. NATHAN, District Judge:

          Pure Green NYC 8th Street Corp. moves to dismiss Dedra De La Rosa’s claims for

disability discrimination in a place of public accommodation. Dkt. No. 147. Pure Green

contends that because it has permanently closed the juice bar that is the subject of the suit, De La

Rosa’s sole federal claim under the Americans with Disabilities Act is moot. Because only that

claim is within the Court’s original jurisdiction, Pure Green further contends that the Court lacks

supplemental jurisdiction over De La Rosa’s remaining state-law claims. De La Rosa does not

oppose dismissal of the ADA claim and takes no position on dismissal of the remaining state-law

claims.

          Title III of the ADA allows only injunctive relief, and so numerous courts have held that

ADA claims are moot following a place of public accommodation’s permanent closure. See e.g.,

Dunbar v. Empire Szechuan Noodle House Inc., No. 18-cv-9625, 2020 WL 2132339, at *3

(S.D.N.Y. May 5, 2020) (“It is well established that a private plaintiff suing under the ADA may

only obtain injunctive relief for violations of a right granted under Title III; he cannot recover

damages. Where, as here, such redress is no longer possible, the ADA claim becomes moot,

depriving the court of subject matter jurisdiction, and must be dismissed.” (cleaned up)); Thomas
     Case 1:18-cv-03456-AJN-GWG Document 153 Filed 04/13/21 Page 2 of 3




v. Grunberg 77 LLC, No. 15-cv-1925 (GBD) (BCM), 2017 WL 3225989, at *2 (S.D.N.Y. July 5,

2017), report and recommendation adopted, 2017 WL 3263141 (S.D.N.Y. July 28, 2017); see

also Brief v. Albert Einstein Coll. of Med., 423 F. App’x 88, 90 (2d Cir. 2011). De La Rosa’s

ADA claim is moot.

       Ordinarily, 28 U.S.C. § 1367(a) permits a district court to continue to exercise

supplemental jurisdiction over state-law claims after dismissal of all claims within its original

jurisdiction. However, the Second Circuit has held that dismissal of all federal claims for lack of

jurisdiction under Federal Rule of Civil Procedure 12(b)(1) bars the exercise of supplemental

jurisdiction over related state-law claims. Cohen v. Postal Holdings, LLC, 873 F.3d 394, 399 (2d

Cir. 2017). In such cases, the Second Circuit held, courts lack “a proper basis for original federal

jurisdiction.” Id. (quoting Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d

Cir. 1996)); see also 28 U.S.C. § 1447(c) (requiring remand if a jurisdictional defect arises at any

point following removal).

       The Court has some concerns about whether the bright-line rule set forth in Cohen

comports with the considerations of “judicial economy, convenience, fairness, and comity”

underlying supplemental jurisdiction in cases like this one, where a federal claim becomes moot

on the eve of trial. Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988); see Valencia

ex rel. Franco v. Lee, 316 F.3d 299, 306 (2d Cir. 2003). Cohen appears not to have considered

this situation. It is not obvious to this Court that the text of § 1367(a) forbids the exercise of

supplemental jurisdiction so long as the district court had original jurisdiction over at least one

claim at the time the suit was filed or removed. Cf. § 1367(b) (forbidding the exercise of

supplemental jurisdiction over subsequently joined claims that would defeat complete diversity).




                                                   2
     Case 1:18-cv-03456-AJN-GWG Document 153 Filed 04/13/21 Page 3 of 3




Nonetheless, Cohen is clear, and this Court must follow it. Because the Court lacks jurisdiction

over De La Rosa’s sole federal claim, it must dismiss the state-law claims too.

       The Court therefore GRANTS Pure Green’s motion to dismiss the action for lack of

jurisdiction (Dkt. No. 147) and dismisses all claims without prejudice. The Clerk of Court is

respectfully directed to close the case.

       SO ORDERED.


    Dated: April 13, 2021
           New York, New York
                                                    ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge




                                                3
